Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (“Agreement”) is made between Dr. Ronnda L.
Bartel (“Executive”) and Aastrom Biosciences, Inc. (the “Company,” together with
Executive, the “Parties”).

 

WHEREAS, Executive is resigning from her employment with the Company effective,
December 31, 2013 (the “Resignation Date”);

 

WHEREAS, this Agreement fully supersedes any prior agreements and understandings
related to Executive’s employment at or service relationship with  Company,
including, without limitation, the Executive Employment Agreement dated
March 22, 2011  (the “Employment Agreement”), provided, Section 7 of the
Employment Agreement, including each of its subparts and Sections 8-21 (the
“Preserved Provisions”) and the Employee Proprietary Information, Non-Disclosure
and Assignment of Intellectual Property Rights Agreement dated December 13,
2010, a copy of which is attached as Exhibit A (the “Non-Disclosure and
Assignment Agreement”), shall remain in full force and effect;

 

WHEREAS, the payments set forth in this Agreement are the exclusive payments, to
Executive in connection the post-employment consulting services, and by entering
into this Agreement, Executive acknowledges and agrees that she is not entitled
to any other form of payment, compensation or equity rights.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.           Resignation from Employment, Officer Positions of the Company and
its Subsidiaries and Affiliates.  As of the Resignation Date, Executive hereby
resigns from her employment with the Company and as an officer of the Company as
well as from any other officer positions she holds with any of the Company’s
subsidiaries or entities affiliated with the Company.  Executive agrees to
execute and deliver any documents reasonably necessary to effectuate such
resignations.  Executive acknowledges and agrees that she is not entitled to any
severance pay or benefits in connection with such resignation, including
pursuant to the Employment Agreement.

 

2.           Final W-2 Pay; Employment-Related Expense Reimbursement.  On the
Company’s next regular payroll date following the Resignation Date, the Company
shall pay Executive her accrued but unpaid base salary based on Executive’s
employment through the Resignation Date (at the rate of $260,000 per year).
Executive acknowledges and agrees that she is not entitled to any other salary,
bonus or in connection with her services to the Company nor is she entitled to
payment for any accrued vacation other than the $20,000.00 for 160 hours of
accrued Paid Time Off (PTO) that will be paid by the Company on the next regular
payroll date following the Resignation Date.  The Executive shall be entitled to
be reimbursed for her reasonable business expenses incurred prior to the
Resignation Date in connection with her employment, subject to the Company’s
policies and procedures with respect to expense reimbursement.

 

3.           Benefits.  Executive’s eligibility to participate in the Company’s
health and dental

 

--------------------------------------------------------------------------------


 

plans will cease on December 31, 2013.  Executive may elect to continue your
health, dental and/or vision benefits after December 31, 2013 at her own cost in
accordance with and subject to the law known as COBRA.  Executive’s being
notified by separate memoranda of Executive’s rights under COBRA.  Executive’s
eligibility to participate in the Company’s other employee benefit plans and
programs will cease on the Resignation Date in accordance with the terms and
conditions of each of those benefit plans and programs. Executive’s rights to
benefits, if any, are governed by the terms and conditions of those benefit
plans and programs.

 

4.           Equity Interests.  Executive holds the equity rights pursuant to
certain stock option agreements and related equity incentive plan(s) (the
“Equity Documents”).  Executive’s right with respect to her stock options shall
be governed by the terms of the Equity Documents.  For purposes of the Equity
Documents, Executive’s services will not be deemed terminated as a result of the
change in the capacity in which the Executive provides services for the Company
(from Employee to Consultant, as those terms are defined in the Equity
Documents) since there shall be no interruption of the Executive’s service
between the ending the Executive’s employment and the commencement of the
Consulting Period.

 

5.           Consulting Services.  After the Resignation Date, the Executive
shall provide consulting services as a consultant to the Company as follows:

 

(a)           Consulting Services.  Executive agrees to perform such consulting
advisory and related services to and for the Company as may be reasonably
requested from time to time by the Company included, but not limited to the
services specified on Exhibit B to this Agreement (the “Consulting Services”);

 

(b)           Consulting Period.  Subject to Section 5(e), the Executive shall
perform the Consulting Services between the Resignation Date and June 30, 2014
(the “Initial Consulting Period”). The Initial Consulting Period may be extended
for two (2) or more additional six (6) month periods (individually, an
“Additional Consulting Period”), by mutual consent of the parties. Collectively,
the Initial Consulting Period and the Additional Consulting Period shall be
referred to herein as the “Consulting Period”)

 

(c)           Fees.  The Company shall pay Executive a fee of $350 per hour for
the  Consulting Services.  Payment will be made within thirty (30) days of the
Company’s receipt of an invoice outlining the Consulting Services performed (the
“Consulting Fees”).  The Company shall report the Consulting Fees to the IRS on
Form 1099.  The Executive shall be solely responsible for all withholding, taxes
and other obligations required by law and shall comply with such obligations. 
Further, the Executive shall comply with all applicable laws, including those
regarding tax withholding and reporting, worker’s compensation and unemployment
compensation with respect to the Consulting Services.

 

(d)           Expenses.  The Company shall reimburse Executive for reasonable
and necessary out-of-pocket expenses incurred by Executive in the performance of
the Consulting Services (the “Expenses”), provided such Expenses greater than
$500 must be  approved in writing in advance by an officer of the Company, and
in any case, all Expenses  must be supported by reasonable documentation.  Such
Expenses may include

 

2

--------------------------------------------------------------------------------


 

reasonable travel expenses of Executive associated with performance of the
Consulting Services.  Unless otherwise agreed in writing, Executive must submit
reimbursement requests for any Expenses within thirty (30) of incurring such
Expenses and the Company shall reimburse the Executive for Expenses within
thirty (30) days of receipt.

 

(e)           Termination.  Either party may at any time terminate the
performance of the Consulting Period upon thirty (30) days prior written notice
to the other. Notwithstanding the forgoing, the Company may waive any notice
period provided by Executive in its discretion and it may terminate the
Consulting Services at any time for cause, as determined by the Board in its
reasonable and good faith discretion.

 

(f)            Status as Independent Contractor.  Executive shall perform all
Consulting Services as an “independent contractor” and not as an employee or
agent of the Company.  While performing the Consulting Services, Executive is
not authorized to assume or create any obligation or responsibility, express or
implied, on behalf of, or in the name of, the Company or to bind the Company in
any manner.  Executive expressly waives any right to participate in any of the
Company’s employee benefit plans or perquisites.  Nothing herein shall create,
expressly or by implication, a partnership, joint venture or other association
between the parties.  Executive shall be solely responsible for payment of all
charges and taxes arising from her relationship to the Company as a consultant. 
During the period in which she is providing Consulting Services, Executive
agrees to comply with any applicable Company policies, including, but not
limited to the Company’s Statement of Company Policy on Insider Trading and
Disclosure and Code of Business Conduct and Ethics.

 

(g)           Other Business Activities.  While it is understood that, as an
outside consultant, Executive may engage in other business activities, Executive
agrees that during the Consulting Period, she will not engage in any business
activities that pose an actual or apparent conflict of interest with the
Company.  To ensure no conflict of interest, Executive agrees to notify the
Company in writing prior to engaging in other business activities including, but
not limited to, service as a member of a scientific advisory board for any
commercial, for-profit enterprise during the Consulting Period.

 

(h)           Warranties of Executive.  Executive represents to the Company that
(i) with respect to any information, know-how, knowledge or data disclosed by
Executive to the Company in the performance of the Consulting Services,
Executive has the full and unrestricted right to disclose the same; and
(ii) Executive is free to undertake the Consulting Services required by this
Agreement, and there is, and will be, no conflict of interest between
Executive’s performance of the Consulting Services and any obligation Executive
may have to other parties.

 

(i)            Advertising.  Executive shall not in any way or in any form
publicize or advertise in any manner the fact that she is performing the
services called for by this Agreement without the prior written consent of the
Company.

 

(j)            Company Data and Confidentiality.  Any data or other materials
furnished by the Company for use by the Executive in connection with the
Consulting Services

 

3

--------------------------------------------------------------------------------


 

shall remain the sole property of the Company and shall be held in trust and
confidence by Executive in accordance with her obligations under Section 8 of
this Agreement, Section 7 of the Employment Agreement and the Nondisclosure and
Assignment Agreement, including, but not limited to Executive’s confidentiality
obligations under Sections 7(a), (b), (c), (e) and (g) of the Employment
Agreement and the terms of the Non-Disclosure and Assignment Agreement, which
Executive expressly acknowledges and agrees apply during the Consulting Period.

 

6.           Assignment of Developments.  If at any time or times during the
Consulting Period, Executive (either alone or with others) makes, conceives,
creates, discovers, invents or reduces to practice (or made, conceived, created,
discovered, invented or reduced to practice) any Development that (i) relates to
the business of the Company or any partner or sponsor of the Company or any of
the products or services being developed, manufactured, licensed or sold by the
Company or which may be used in relation therewith; or (ii) results from tasks
assigned to Executive by the Company; or (iii) results from the use of premises
or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company, then all such Developments and the benefits
thereof are and shall immediately become the sole and absolute property of the
Company and its assigns, as works made for hire or otherwise.  The term
“Development” shall mean any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, content, formula, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection).  Executive hereby assigns all rights
(including, but not limited to, rights to inventions, patentable subject matter,
copyrights and trademarks) Executive may have or may acquire in the Developments
and all benefits and/or rights resulting therefrom to the Company and its
assigns without further compensation and shall communicate, without cost or
delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company. 
Executive will cooperate fully with the Company, both during and after
Executive’s employment and the Consulting Period, with respect to the
procurement, maintenance and enforcement of the Company’s intellectual property
rights.  Executive agrees to sign all papers which the Company may deem
necessary or desirable in order to protect rights and interests in any
Company-related development.  If the Company is unable, after reasonable effort,
to secure its signature on any such papers, Executive hereby irrevocably
designates and appoints each officer of the Company as its agent and
attorney-in-fact to execute any such papers on its behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Company-related development.

 

7.           Return of Property.  Except to the extent Executive is authorized
by the Company to retain certain materials in connection with the Consulting
Services, on or before the Resignation Date, Executive shall return to the
Company all Company property, including, without limitation, computer equipment,
software, keys and access cards, credit cards, files and any documents
(including computerized data and any copies made of any computerized data or
software) containing information concerning the Company, its business or its
business relationships.  After returning all other Company property, Executive
commits to deleting and finally purging any duplicates of files or documents
that may contain Company or customer information from any non-Company computer
or other device that remains Executive’s property

 

4

--------------------------------------------------------------------------------


 

after the Resignation Date.  Executive agrees to return or destroy all Company
property as required under this section immediately upon termination of the
Consulting Period.

 

8.           Executive’s Continuing Obligations.  Executive hereby reaffirms her
obligations pursuant to the Preserved Provisions and the Non-Disclosure and
Assignment Agreement, which are incorporated by reference as material terms of
this Agreement.

 

9.           Enforceability.  Executive acknowledges that, if any portion or
provision of this Agreement, including any part of the Preserved Provisions,
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each portion and
provision shall be valid and enforceable to the fullest extent permitted by law.

 

10.        Entire Agreement.  This Agreement constitutes the entire agreement
between Executive and the Company concerning the subject matter herein and
supersedes and replaces any and all prior agreements and understandings between
the Parties concerning the Executive’s relationship with the Company including,
without limitation, the Employment Agreement, provided, the Preserved Provisions
and the Equity Documents, as modified by Section 3 of this Agreement, and the
Non-Disclosure and Assignment Agreement shall continue to be in full force and
effect.

 

11.        Waiver.  No waiver of any provision of this Agreement, including the
Preserved Provisions, which are incorporated by reference into this Agreement,
shall be effective unless made in writing and signed by the waiving party.  The
failure of either Party to require the performance of any term or obligation of
this Agreement or the Preserved Provisions, or the waiver by either Party of any
breach of this Agreement, including any part of the Preserved Provisions, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

 

12.        Governing Law; Interpretation.  This Agreement shall be interpreted
and enforced under the laws of the State of Michigan without regard to conflict
of law principles.  In the event of any dispute, this Agreement is intended by
the parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either Party or
the “drafter” of all or any portion of this Agreement.

 

13.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document.  Facsimile and PDF signatures shall be deemed to be of equal force and
effect as originals.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.

 

AASTROM BIOSCIENCES INC.

 

 

/s/ Dominick Colangelo

 

January 9, 2014

Dominick Colangelo, President and CEO

 

Date

 

I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.  I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL
DOCUMENT.

 

 

/s/ Ronnda Bartel

 

January 6, 2014

Dr. Ronnda L. Bartel

 

Date

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Employee Proprietary Information, Non-Disclosure and Assignment of Intellectual
Property Rights Agreement

 

--------------------------------------------------------------------------------


 

AASTROM BIOSCIENCES, INC.

 

EMPLOYEE PROPRIETARY INFORMATION,

NON-DISCLOSURE AND ASSIGNMENT OF

INTELLECTUAL PROPERTY RIGHTS AGREEMENT

 

This Proprietary Information, Non-Disclosure and Assignment of Intellectual
Property Rights Agreement (the “Agreement”) is entered into between Aastrom
Biosciences, Inc., a Michigan corporation (“Aastrom”), and the Employee
(collectively, the “Parties”).

 

WHEREAS, as part of the Employee’s employment Aastrom may disclose to the
Employee information Aastrom considers to be proprietary, confidential,
competitively sensitive and/or trade secrets for the purpose of allowing the
Employee to perform the Employee’s duties (the “Duties”); and

 

WHEREAS, the Parties have agreed to establish terms and conditions governing the
confidentiality of certain proprietary Information that Aastrom may disclose to
the Employee for these purposes.

 

NOW THEREFORE, the Parties agree as follows:

 

1.                                      Nondisclosure of Proprietary
Information.

 

A.            Proprietary Information.  “Information” means all information
provided by Aastrom to the Employee in whatever form transmitted or stored
(including oral, visual, written, printed, electronic, or otherwise), relating
to past, present or future business affairs, including all notes; data; reports;
analyses; compilations; studies; tests; engineering processes; engineering work;
interpretations; forecasts; records; memoranda; summaries; know-how; schedules;
processes; management techniques; operations; designs; sketches; photographs;
plans; drawings; specifications; samples; lists; pricing information; market
definitions; inventions; and ideas.  Nothing contained in this Agreement shall
be construed as prohibiting the Employee from disclosing or otherwise utilizing
information which the Employee can demonstrate:

 

(i)            was in the public domain at the time of disclosure or later comes
into the public domain by some means other than an unauthorized act or omission
by the Employee;

 

(ii)           was already in the Employee’s possession at the time of
disclosure;

 

(iii)          was supplied to the Employee without restriction by a third party
who is under no obligation to Aastrom to maintain such Information in
confidence; or

 

(iv)          was developed by the Employee independently of any disclosure of
Information by Aastrom.

 

8

--------------------------------------------------------------------------------


 

B.          Nondisclosures.  The Employee shall not use any Information
disclosed to the Employee by Aastrom for the Employee’s own use or for any
purpose other than to carry out the Duties.  The Employee shall immediately
notify Aastrom in writing of any actual or suspected misuse, misappropriation or
unauthorized disclosure of any Information which comes to the Employee’s
attention, and the Employee shall cooperate with Aastrom to regain possession of
the Information and to preserve the confidentiality thereof.

 

Except as expressly provided in this Agreement, the Employee shall not:
(i) publish or disclose any Information; (ii) use any Information for any
purpose including, but not limited to, designing, inventing, manufacturing,
selling, licensing, marketing or otherwise distributing any Information or
products or services embodying or derived from any Information; (iii) modify,
breakdown, disassemble, or reverse engineer materials or compositions containing
Information without Aastrom’s express written permission; (iv) provoke an
interference with any patent, copyright, or trademark application, including any
that Aastrom has filed or will file with respect to Information and will not
provoke an amendment of any claim in any pending patent, copyright or trademark
application to expand the claim to read on, cover, or dominate anything (whether
or not patentable) disclosed in any Information; and (v) use any Information in
any way detrimental to Aastrom or its business.

 

C.          Third Party Information.  The Employee understands that Aastrom may
receive from third parties confidential or proprietary information (the “Third
Party Information”) subject to a duty on Aastrom’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  The Employee shall hold any Third Party Information Aastrom provides
to the Employee in the strictest confidence and will disclose the Third Party
Information only as needed to perform the Employee’s duties and then only to
other employees of Aastrom who have a need to know.

 

2.             Ownership of Information.  All Information disclosed under this
Agreement shall be and remain the property of Aastrom.  Notes prepared by the
Employee that include Aastrom’s Information shall be considered Information of
Aastrom for all purposes of this Agreement.

 

3.             Return of Information.  At the request of Aastrom, the Employee
shall immediately return to Aastrom any Information of Aastrom in written or
other tangible form, whether received from Aastrom or contained in materials
prepared or developed by the Employee in the course of providing the Duties. 
The Employee shall not retain any copies, summaries or notes of the Information,
unless expressly approved in writing by Aastrom.

 

4.             No License Granted.  The disclosure of Information by Aastrom
does not and shall not be construed as granting to the Employee a license under
any patent or patent application, a license to use a trademark, or any other
right of license, lease or ownership in any Information.

 

5.             Inventions and Patents.  The Employee does hereby assign, and
shall assign to Aastrom, or its designees, the Employee’s full right, title and
interest (throughout the world and in perpetuity) in and to all assignable
intellectual property of any kind, without right of revocation.  Such right,
title and interest shall include (but not be limited to) all patent, copyright,
trademark, trade secret and similar rights thereto.  Unless otherwise set forth
in writing between Aastrom and the Employee, all copyrightable assignable
intellectual property created by the Employee has

 

9

--------------------------------------------------------------------------------


 

been specially commissioned as “work made for hire,” as that term is defined in
the Copyright Law of the United States (17 U.S.C. Sec. 101, et. seq., or its
successor law).  To the extent that any such assignable intellectual property
may not qualify as a “work made for hire” under such law, the Employee shall
assign, and hereby agrees to assign, all of the Employee’s copyright and other
interests therein to Aastrom.  The Employee shall maintain complete and current
records of, and shall disclose to Aastrom in writing, all such assignable
intellectual property.  Accordingly,

 

(a)                                 The Employee shall assign, set over and
transfer to Aastrom all of the Employee’s right, title and interest in and to
all assignable intellectual property;

 

(b)                                 The Employee agrees that the Employee will,
during and after association with Aastrom terminates, upon reasonable request of
Aastrom, cooperate fully in:

 

(i)            obtaining patent, copyright, trademark, service mark or other
proprietary protection for such assignable intellectual property, all in the
name of Aastrom and at Aastrom’s expense, (including in such cooperation,
without limitation, the Employee’s execution of all requested disclosures,
applications, declarations, supplemental declarations, assignments and other
documents in furtherance of obtaining such protection and confirming full
ownership by Aastrom of such assignable intellectual property, and also
including the Employee’s irrevocable appointment hereby of Aastrom as the
Employee’s attorney (with power of substitution) to execute and to deliver any
such documents on the Employee’s behalf in the event the Employee should fail or
refuse to do so); and

 

(ii)           enforcing any patents, copyrights, trademarks, service marks or
other rights in and to the assignable intellectual property;

 

(c)                                  Upon termination of the Employee’s
employment with Aastrom, the Employee shall provide to Aastrom a full, signed
written statement of all assignable intellectual property authored, created,
invented, derived, developed or reduced to practice by or with the participation
of the Employee during the Employee’s employment with Aastrom; and

 

(d)                                 The Employee agrees not to use any of the
intellectual property mentioned above for the benefit of the Employee or any
other person or entity without Aastrom’s prior written permission.

 

6.             Remedies.  The Employee recognizes the highly competitive nature
of Aastrom’s business and that irreparable harm would be caused by any violation
of the restrictions contained in this Agreement.  The Employee agrees that
Aastrom’s remedies at law for any violation of this Agreement are inadequate and
that Aastrom has the right to seek injunctive relief in addition to any other
remedies available to it.  Therefore, if the Employee breaches this Agreement,
Aastrom has the right to, and may seek issuance of, a court ordered temporary
restraining order,

 

10

--------------------------------------------------------------------------------


 

preliminary injunction and permanent injunction as well as any and all other
remedies and damages, including monetary damages.  The Employee further agrees
to pay any and all legal fees, including without limitation, all attorneys’
fees, court costs, and any other related fees and/or costs incurred by Aastrom
in enforcing this Agreement.

 

7.                                      Miscellaneous.

 

(a)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.

 

(b)           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the Parties and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter of this Agreement
in any way.

 

(c)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(d)           Successors and Assigns.  Except as otherwise provided in this
Agreement, this Agreement shall bind and inure to the benefit of and be
enforceable by the Parties, and their respective successors and assigns;
provided that the services provided by, and the obligations of, the Employee
under this Agreement shall not be assignable, assigned or delegated.

 

(e)           Governing Law; Venue; Waiver of Jury Trial.  All questions
concerning the construction, validity and interpretation of this Agreement and
the exhibits to this Agreement will be governed by and construed in accordance
with the domestic laws of the State of Michigan, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Michigan or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Michigan.  The Parties hereby
irrevocably and unconditionally submit in any legal action or proceeding arising
out of or relating to this Agreement to the exclusive jurisdiction of either a
court in Washtenaw County, State of Michigan, having jurisdiction over the legal
action or the United States District Court, Eastern District of Michigan, and,
in any such action or proceeding, consent to jurisdiction in such courts and
waive any objection to the venue in any such court.

 

(f)            Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of Aastrom and the
Employee.

 

11

--------------------------------------------------------------------------------


 

AASTROM BIOSCIENCES, INC.

 

 

By:

Heidi Hassen

 

 

 

 

Title:

HR Manager

 

 

 

 

Date:

December 13, 2010

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

By:

Ronnda Bartel

 

 

Employee’s Printed Name

 

 

 

 

 

/s/ Ronnda Bartel

_

 

Employee’s Signature

 

 

 

 

Title:

Chief Scientific Officer

 

 

 

 

Date:

December 13, 2010

 

 

12

--------------------------------------------------------------------------------


 

Exhibit B

 

Consulting Services

 

The Consulting Services shall include, but are not limited to:

 

·                  Providing scientific and regulatory input as needed.

 

·                  Providing oversight and review of IP or regulatory documents
and correspondence as needed.

 

·                  Reviewing process and assay data and provide input.

 

·                  Providing oversight and guidance related to Marrow Donation,
LLC.

 

·                  Participating in Tissue Board activities including annual
meeting preparation.

 

·                  Reviewing and providing input relative to Business
Development evaluations.  Periodically participate in meetings.

 

Executive is expected to spend approximately 10 hours a week performing the
Consulting Services.

 

13

--------------------------------------------------------------------------------